RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-000867-MR


MOSEN KHANI, ALLIANCE
CHIROPRACTIC OF S-E, PLLC                                          APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE ANN BAILEY SMITH, JUDGE
                        ACTION NO. 16-CI-002336



DENNIS SHORT, Individually, and
BLUEGRASS CHIRO, PLLC                                               APPELLEES



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.

CALDWELL, JUDGE: This appeal is from the Jefferson Circuit Court’s opinion

and order granting summary judgment on claims of tortious interference with

business relations, negligent misrepresentation, and breach of contract. We affirm.
               FACTUAL AND PROCEDURAL BACKGROUND

              The Appellants, Mosen Khani and Alliance Chiropractic of S-E,

PLLC1 (Dr. Khani), filed an action in Jefferson Circuit Court asserting claims of

tortious interference with business relations, negligent misrepresentation, and

breach of contract against Dennis Short, individually and/or as an agent of

Bluegrass Chiropractic, PLLC (Dr. Short). According to the amended complaint,

Dr. Khani suffered from medical problems limiting his ability to practice. So, in

June 2015, he hired Dr. Christopher David (Dr. David) to assist him in his practice

(Alliance Chiropractic of S-E, PLLC). Negotiations for Dr. David to lease the

practice occurred, but Dr. David was unable to obtain financing.

              Dr. David suggested that Dr. Dennis Short purchase the practice. Dr.

Short and Dr. Khani engaged in email negotiations starting around August 2015.

Dr. Khani asserts that he provided Dr. Short with detailed business and financial

information during these negotiations. And he claims Dr. Short solicited Dr.

Khani’s staff and notified Dr. Khani’s billing company of the purchase

negotiations to get more business and/or financial information. Meanwhile, Dr.



1
 The notice of appeal refers to a single “Plaintiff/Appellant” named “Mosen Khani, Alliance
Chiropractic of S-E, PLLC” as reflected by the caption on this opinion. However, the Appellees
and trial court refer to “Mosen Khani” and “Alliance Chiropractic of S-E, PLLC” as separate
entities and parties. Further, Kentucky Secretary of State records list an entity known as
“Alliance Chiropractic of S-E, PLLC” with “Mosen Khani” as a member, but do not list an entity
by the name of “Mosen Khani, Alliance Chiropractic of S-E, PLLC.”



                                             -2-
Khani took a leave of absence for health reasons so he allowed Dr. David to see all

his patients and manage the practice. Meanwhile, Dr. Khani asserts that Dr. Short

had found another practice to buy at a lower price.

             On December 18, 2015, Dr. Short told Dr. Khani he would not be

going through with the purchase, allegedly due to a lien on the practice. But

apparently the lien found was on a different practice similarly named Alliance

Chiropractic. And Dr. David soon told Dr. Khani he would be leaving to work for

Dr. Short at the chiropractic practice recently bought by Dr. Short.

             Dr. Khani further alleged in his complaint that he had to return to

work despite his health problems due to Dr. Short’s leaving. He also asserted that

his practice was no longer as profitable because his health problems limited his

ability to practice and the hours he could keep. Lastly, he asserted that several

patients informed him that they received solicitations via mail from Dr. Short and

Bluegrass Chiro PLLC.

             In February 2017, Dr. Short filed a motion for summary judgment.

Dr. Short asserted that in March 2013, Dr. David contacted Dr. Short inquiring

about a position in his practice but Dr. Short did not have an immediate opening.

Dr. David then obtained a position with Dr. Khani in his Fairdale, Kentucky office.

After determining he was being treated unfairly by Dr. Khani in that he was

receiving one-half of the proceeds but paying all of the payroll and expenses from


                                         -3-
his portion, Dr. David attempted to obtain financing to purchase the practice from

Dr. Khani. After his unsuccessful attempt at purchasing the practice, Dr. David

contacted Dr. Short, requesting that he purchase Dr. Khani’s practice.

             Dr. Short has over the past several years purchased, and now operates,

several chiropractic offices throughout Kentucky. Around August of 2015, Dr.

Short began negotiations with Dr. Khani to purchase his chiropractic practice and

lease the practice premises. Dr. Short told Dr. Khani that he was seeking to obtain

a loan to purchase the practice and, also, that he needed certain information to

supply to his bank.

             Negotiations continued through December of 2015 when Dr. Short

was advised by his bank that Dr. Khani’s practice had several outstanding liens and

was subject to a foreclosure action. Based on this information, the bank was not

willing to lend the money for purchase so Dr. Short could not complete the

purchase and notified Dr. Khani of this on December 18, 2015.

             Dr. David had an at-will employment contract with Dr. Khani that did

not contain a non-compete agreement. Dr. David advised Dr. Khani that he would

be leaving the practice and, thereafter, Dr. Khani terminated Dr. David’s

employment. After his termination, Dr. David again sought employment with Dr.

Short. After securing an agreement with Dr. Short and Bluegrass Chiro, PLLC to

establish a new practice location, Dr. David sent letters to his former patients. Dr.


                                         -4-
David advised his patients that he was leaving Dr. Khani’s practice and the new

location where he would be practicing. This was necessary to avoid any claim of

patient abandonment. Neither Dr. Short nor Bluegrass Chiro, PLLC had anything

to do with the correspondence and never had any contact with Dr. Khani’s patients.

             Dr. Khani filed a response to the motion for summary judgment. The

response indicated, among other things, that the bank attorney’s opinion letter was

in error because it referenced liens or lis pendens notices which did not pertain to

him or his practice—for example, referring to a lien on a different but similarly

named entity (“Alliance Chiropractic, PLLC” rather than “Alliance Chiropractic of

S-E, PLLC”) located at a different address. Dr. Khani also asserted that there were

genuine issues of material fact, including whether Dr. David’s letter was sent out

as a notice to protect Dr. David from abandonment claims or as a solicitation letter

to “hundreds” of Alliance patients.

             In May 2018, the trial court entered a brief order denying the

summary judgment motion. The case then proceeded with the parties engaging in

additional discovery and with a trial date set for early May 2019.

             In February 2019, Dr. Short filed a renewed motion for summary

judgment relying upon Dr. Khani’s deposition (which took place after resolution of

the prior summary judgment motion), as well as the supporting affidavits




                                         -5-
accompanying the original summary judgment motion. Portions of Dr. Khani’s

deposition were attached as an exhibit.

             Following additional briefing and a hearing, the trial court entered an

opinion and order granting summary judgment to Dr. Short on all claims. The court

dismissed the action with prejudice on the basis that Dr. Khani could not establish

at least one element of each claim based on its review of the evidence of record.

             Dr. Khani filed a motion to alter, amend, or vacate the trial court’s

grant of summary judgment and attached Dr. Short’s deposition (which had not

been fully transcribed prior to the trial court’s granting the renewed summary

judgment motion). Dr. Khani argued there was no explicit authority under the

Kentucky Rules of Civil Procedure (CR) to file a “motion to renew” and that the

renewed summary judgment motion was essentially an untimely motion for

reconsideration since no new evidence was presented, “other than a question of

damages.” Additionally, he argued that summary judgment should be barred under

the “law of the case” doctrine as the trial court had previously denied the prior

motion finding that genuine issues of material fact existed for trial; therefore, the

trial court erred in granting summary judgment on each claim.




                                          -6-
               The trial court denied the motion to alter, amend, or vacate and Dr.

Khani filed a timely appeal of its order granting summary judgment.2 We construe

his arguments on appeal to involve: 1) a challenge to the trial court’s

reconsidering summary judgment after previously denying it, and 2) a challenge to

the trial court’s granting summary judgment on each individual claim of a) tortious

interference with business relations, b) negligent misrepresentation, and c) breach

of contract.

Trial Court Had Authority to Reconsider Summary Judgment upon Renewed
Motion for Summary Judgment

               Khani argues that it was improper for the trial court to consider the

renewed summary judgment motion after previously denying summary judgment.

In his view, the renewed summary judgment motion was effectively an untimely

motion for reconsideration as it was filed more than ten days after the original

denial. He also argues that the trial court’s previous denial of summary judgment

upon a finding of lack of genuine issues of material fact was law of the case.

                We disagree. We discern nothing improper in the trial court’s

reconsidering summary judgment upon the renewed motion. Our precedent holds


2
  Khani’s notice of appeal and appellate brief also state that he is appealing from the trial court’s
order denying his motion to alter, amend, or vacate. The pendency of his CR 59.05 motion
tolled the running of his time to file an appeal of the underlying order granting summary
judgment under CR 73.02(1)(e). But we do not have jurisdiction to review the denial of the CR
59.05 motion to alter, amend, or vacate itself. Ford v. Ford, 578 S.W.3d 356, 365-66 (Ky. App.
2019).



                                                 -7-
that a trial court has authority to consider a renewed motion for summary judgment

after previously denying summary judgment. Davidson v. Castner-Knott Dry

Goods Co., Inc., 202 S.W.3d 597, 601-02 (Ky. App. 2006). See also Hallahan v.

The Courier-Journal, 138 S.W.3d 699, 705 n.4 (Ky. App. 2004).

             Furthermore, CR 56.02 expressly allows a defendant to file a

summary judgment motion “at any time . . . .” In short, there was nothing

improper in the trial court’s considering the renewed motion for summary

judgment despite having denied the original summary judgment motion.

                            STANDARD OF REVIEW

             We review the trial court’s grant of summary judgment under the non-

deferential de novo standard, as the Kentucky Supreme Court has explained:

“Appellate review of a summary judgment involves only legal questions and a

determination of whether a disputed material issue of fact exists. So we operate

under a de novo standard of review with no need to defer to the trial court’s

decision.” Shelton v. Kentucky Easter Seals Soc., Inc., 413 S.W.3d 901, 905 (Ky.

2013) (footnotes omitted). CR 56.03 provides that summary judgment shall be

granted “if the pleadings, depositions, answers to interrogatories, stipulations, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.”


                                          -8-
             Kentucky case law construing CR 56.03 holds that granting summary

judgment is only proper “when, as a matter of law, it appears that it would be

impossible for the respondent to produce evidence at the trial warranting a

judgment in his favor and against the movant.” Steelvest, Inc. v. Scansteel Service

Center, Inc., 807 S.W.2d 476, 483 (Ky. 1991) (citing Paintsville Hospital Co. v.

Rose, 683 S.W.2d 255 (Ky. 1985)). The trial court noted this standard in Kentucky

caselaw in its footnote about summary judgment standards, and it further discussed

Kentucky caselaw regarding the practicalities of resolving summary judgment

motions:

             In deciding whether to grant summary judgment, the
             Court must view the factual record in a light most
             favorable to the party opposing the motion and all doubts
             are to be resolved in his favor. Steelvest at 480. The
             movant bears the initial burden of convincing the court
             by evidence of record that no genuine issue of material
             fact is in dispute, but then the burden shifts to the party
             opposing summary judgment to present at least some
             affirmative evidence showing there is a genuine issue of
             material fact for trial. Id. at 482. . . .

             The trial judge must examine the evidence not to decide
             any issue of fact but, rather, to discover if a genuine issue
             exists. Steelvest at 480.

             Despite recognizing, as noted in this footnote, that its task was to

examine the evidence solely to determine if genuine issues existed and not to make

findings of fact therein, the trial court did not explicitly discuss whether genuine




                                          -9-
issues still existed in the body of its otherwise well-written, well-researched

opinion and order.

             The language of its opinion and order may give the impression that

the trial court was making factual findings. For instance, the trial court concludes

the order by stating it granted summary judgment upon “the findings made in the

foregoing opinion” rather than expressly determining whether “genuine issues of

material fact exist that cannot be resolved as a matter of law” as it did in denying

the prior summary judgment motion. The body of the order also does not

explicitly state that the court viewed the facts in the light most favorable to Dr.

Khani.

             Nonetheless, we conclude that the trial court arrived at the correct

result in resolving the renewed motion for summary judgment based upon our

review of precedent, the parties’ briefs, and the record. As the Kentucky Supreme

Court explained in Welch v. American Publishing Company of Kentucky, 3 S.W.3d
724 (Ky. 1999):

             [T]rial judges are to refrain from weighing evidence at
             the summary judgment stage; [] they are to review the
             record after discovery has been completed to determine
             whether the trier of fact could find a verdict for the non-
             moving party. Steelvest at 482–483. The inquiry should
             be whether, from the evidence of record, facts exist
             which would make it possible for the non-moving party
             to prevail. In the analysis, the focus should be on what is
             of record rather than what might be presented at trial.


                                         -10-
Id. at 730. Despite some language in the body of its order which might suggest

that the trial court was weighing the evidence, we construe its opinion and order as

effectively reviewing the record after discovery was completed and determining,

based upon the evidence of record, that facts did not exist which would make it

possible for the non-moving party (Dr. Khani) to prevail on his claims. And from

our review of the record, this determination was not erroneous.

                                     ANALYSIS

A.    Tortious Interference

             In his amended complaint, Dr. Khani alleged that Dr. Short tortiously

interfered with Dr. Khani’s business relationship with Dr. David by “poaching” Dr.

David to work at Bluegrass Chiro’s newly-acquired Jeffersontown practice after

the “deal fell through” for Dr. Short to purchase Dr. Khani’s practice. He alleged

further tortious interference with other business relationships (apparently with

patients) alleging Dr. Short used information he had obtained during the buy/sell

negotiations to directly solicit patients from Alliance.

             According to Dr. David’s affidavit, he contacted Dr. Short about

employment opportunities prior to his obtaining employment at Dr. Khani’s

practice and prior to operating Dr. Khani’s practice by himself when Dr. Khani

“retired” about six months after hiring him. Dr. David also stated in his affidavit

that his employment with Dr. Khani at Alliance Chiropractic was at will and


                                         -11-
without a non-compete agreement. So, when purchase negotiations fell through

and Dr. David was informed that Dr. Short’s bank would not issue a loan to

purchase the practice due to the practice having legal problems, he gave Dr. Khani

two weeks’ notice. The next day Dr. Khani told him not to come in anymore. Dr.

David then sought employment from Dr. Short after leaving Dr. Khani’s practice.

Dr. Short was able to buy the practice where Dr. David was now employed (at the

time of the affidavit). Dr. David also admitted to sending a letter to his “former

patients” advising them he no longer worked at the “Fairdale office” but was now

working at an office in Jeffersontown, asserting this was necessary to avoid claims

of patient abandonment. A copy of the letter was attached to his affidavit as

Exhibit A.

             From our review of Dr. David’s letter, the letter was on Bluegrass

Chiro letterhead with “Jeffersontown” and Dr. David’s name at the top and was

dated January 4, 2016. The letter made no reference to the Alliance Chiropractic

business entity or to Dr. Khani. It simply stated that Dr. David was no longer at

the “Fairdale office” and that patients were welcome to either continue treatment

with a chiropractor at the Fairdale location or with him at his new office in

Jeffersontown.

             Dr. Khani argued that Dr. David’s letter was intended to solicit Dr.

Khani’s patients. Dr. Khani argued Dr. Short added Dr. David as an employee


                                        -12-
immediately after unilaterally breaching the purchase contract to deliberately

siphon off his patients.

             “Tortious interference with business relations requires: (1) the

existence of a valid business relationship or expectancy; (2) that the defendant was

aware of this relationship or expectancy; (3) that the defendant intentionally

interfered; (4) that the motive behind the interference was improper; (5) causation;

and (6) special damages.” Halle v Banner Industries N.E., Inc., 453 S.W.3d 179,

188 (Ky. App. 2014). After listing these required elements, the trial court stated,

“The plaintiffs have failed to produce any evidence to show that the defendants’

solicitation of the defendants’ [sic] employee and patients, and their motive in

doing so, were improper,” explaining:

             All the evidence in this case indicates that Dr. Short acted
             properly and within his legal rights at all relevant times.
             Dr. David had no contractual covenant not to compete
             with the plaintiffs and he was therefore free to leave their
             employ at will; there was, therefore, no contract with
             which the defendants could interfere. There is also no
             indication that Dr. Short’s means of recruiting Dr. David
             were improper—i.e., that he committed any tort in the
             process of convincing him to leave. The same can be
             said about Dr. David’s solicitation of the plaintiffs’
             patients after he left. There is no evidence that the
             patients were bound to the plaintiffs by contract, Dr.
             David only solicited those patients he treated, and the
             solicitation letter he sent the patients gave them a choice,
             to either stay with the plaintiffs or to continue their
             treatment with him. Every indication is that the letter
             was sent in good faith and there is certainly no tortious
             statement contained within it.

                                        -13-
              In his motion to alter, amend, or vacate, Dr. Khani asserted that there

was at least a genuine issue of material fact (if not an outright admission) that Dr.

David had stolen Dr. Khani’s patient list to send out Bluegrass Chiro solicitation

letters to these patients. Dr. Khani attached Dr. Short’s deposition3 and argued that

there was a genuine issue of material fact whether Dr. David had only sent the

letter to his own patients at Alliance or whether he had sent the letter to all of Dr.

Khani’s patients.

              Dr. Khani made new arguments in his motion to alter, amend, or

vacate. This went beyond the scope of a proper CR 59.05 motion. Thus, we do not

unduly focus on such arguments as we determine whether the trial court properly

granted summary judgment.

              Dr. Short came forward with evidence (Dr. David’s affidavit) that Dr.

David was an at-will employee of Alliance, with no covenant not to compete, who

had actively sought employment from Dr. Short rather than Dr. Short recruiting

him. He also came forward with evidence that Dr. David only sent a letter to his

former patients (Dr. David’s affidavit). We also note that according to Dr. Khani’s

amended complaint, Dr. David was the only provider seeing patients for Alliance


3
 From our review of Dr. Short’s deposition, he testified to a lack of personal knowledge about to
whom Dr. David’s letter was sent and whether patients treated at the Jeffersontown office of
Bluegrass Chiro had been previously treated at Alliance by Dr. Khani, Dr. David, or both. We
note that Dr. Short’s deposition had not been previously filed of record as it had only recently
been transcribed. It appears that the deposition was taken April 5, 2019 and the court reporter
certified that it was fully transcribed as of May 1, 2019.

                                              -14-
while Dr. Khani was on leave, and Dr. David’s affidavit stated he operated the

Alliance practice by himself after Dr. Khani retired a few months after hiring him.

Thus, unless Dr. David’s affidavit was controverted by other evidence, there

appeared to be a lack of genuine issues of material fact on the tortious interference

claim.

              Summary judgment was appropriately granted because Dr. Khani did

not come forward with proof contradicting Dr. David’s affidavit. Instead he relied

on speculation alone.

B.       Negligent Misrepresentation

              In his amended complaint, Dr. Khani alleged that Dr. Short

negligently misrepresented unspecified “facts” in the negotiations to purchase the

practice. He further alleged Dr. Short “misrepresent[ed] the tax lien to back out of

the deal to Dr. Khani.” Dr. Khani also alleged that he justifiably relied on Dr.

Short’s intent to buy the practice so that he did not seek out other potential buyers.

Essentially, Dr. Khani claims he relied on the “misrepresentation” about the tax

lien which he said led to the practice not being sold and him having to return to

work despite his health problems.

              Dr. Short’s renewed summary judgment motion argued that there was

no dispute that it was his bank which produced information that Dr. Khani claims

was false and Dr. Short could not be held liable for this third-party act over which


                                         -15-
he had no control. Dr. Khani argued Dr. Short had negligently misrepresented he

was going to buy Dr. Khani’s business and that the incorrect title opinion should

not be used as a defense for Dr. Short to breach the contract. Dr. Khani’s response

stated that he “totally relied on Defendants [sic] email that they had accepted the

offer at $140,000” and shut down his practice and that he was damaged by Dr.

Short’s negligence by not receiving the $140,000 he expected to receive for selling

his business.

                In ruling on the renewed summary judgment motion as to negligent

misrepresentation, the trial court relied upon the elements of negligent

misrepresentation as provided in Presnell Construction Managers, Inc. v. EH

Construction, LLC, 134 S.W.3d 575, 580 (Ky. 2004):

                       One who, in the course of his business, profession
                or employment, or in any other transaction in which he
                has a pecuniary interest, supplies false information for
                the guidance of others in their business transactions, is
                subject to liability for pecuniary loss caused to them by
                their justifiable reliance upon the information, if he fails
                to exercise reasonable care or competence in obtaining or
                communicating the information.

The trial court determined that Dr. Khani could not establish the reliance element

of the negligent misrepresentation claim. The trial court essentially determined

that Dr. Khani could not establish the reliance element based on “indisputable

evidence” that Dr. Khani did not rely on the information about a lien relayed by

Dr. Short’s bank. Instead, it concluded that any reliance on this information was

                                            -16-
by the defendants (Dr. Short and Bluegrass Chiro). And it determined that how the

defendants reacted to this information was relevant to the breach of contract claim

but had “nothing to do with negligent misrepresentation.”

              In his CR 59.05 motion as well as his appellate brief, Dr. Khani

suggests the trial court misunderstood the nature of the false information he alleged

was communicated. He says the title exam came months after the bank’s approval

and argues that the title exam created a false reason for Dr. Short and Bluegrass

Chiro to back out of purchasing his practice. He also points to Dr. Short’s promise

that he would not open an office in Dr. Khani’s area if the practice purchase

transaction did not occur but says Dr. Short did open an office in the area with

solicitation letters from Dr. David acquired from Dr. Khani’s office.

              We agree with the trial court that no evidence suggested that Dr.

Khani believed or relied on this incorrect title information. Dr. Khani’s negligent

misrepresentation claim is solely based on the incorrect title information, so he

cannot evade summary judgment by raising new allegations not made in the

complaint. Davidson v. Com., Dep’t of Military Affairs, 152 S.W.3d 247, 253 (Ky.

App. 2004).

              Dr. Khani also has not come forward with any affirmative evidence

indicating any impropriety in Dr. Short relying upon the title examination results,

even if they were incorrect. As Dr. Short correctly noted, a bank directed the title


                                         -17-
exam, over which he had no apparent control. There is no affirmative evidence

that the exam was a sham to allow Dr. Short to withdraw from attempting to

purchasing Dr. Khani’s practice.

             In short, we find no error in the trial court’s determination that Dr.

Short was entitled to summary judgment on the negligent misrepresentation claim.

C.    Breach of Contract

             Dr. Khani alleged in his amended complaint that Dr. Short had

breached a contract to buy his practice for $140,000 and that the contract was

shown by emails. Dr. Short’s renewed summary judgment motion argued

entitlement to summary judgment on breach of contract as “Plaintiff has not and

cannot offer proofs on any other contractual terms” other than price and that

“Plaintiff has failed as a matter of law to establish a ‘complete and sufficiently

definite’ contract with ‘full and complete terms,’ mandatory elements of this

claim.”

             Dr. Khani’s response pointed to a November 3, 2015 email sent by

Dr. Short to Dr. Khani stating that Dr. Short would like to accept Dr. Khani’s

counter-offer to sell his practice for $140,000 and that Dr. Short had obtained

approval from the bank as proof that a contract was formed, without explicitly

addressing whether other terms were established elsewhere or stating that price




                                         -18-
was the only material term, etc. Dr. Short’s reply construed his response as an

admission that the only contract term agreed upon was the purchase price.

             Ruling on the renewed motion for summary judgment, the trial court

determined that Dr. Short was entitled to summary judgment on this claim because

it agreed with him that “the parties never formed a contract to purchase Dr.

Khani’s practice.” After discussing Kentucky caselaw, particularly Cinelli v.

Ward, 997 S.W.2d 474 (Ky. App. 1998), the trial court determined that there had

been no agreement setting forth all material terms and, thus, no enforceable

contract was formed in the parties’ email negotiations. The trial court noted that

Dr. Khani claimed that a purchase contract was established by the November 3,

2015 email sent by Dr. Short, which the trial court quoted:

             After talking with Dr. David it is my understanding that
             you would be willing to sell us your office for $140,000.
             You have created a following in Fairdale and your office
             is an asset to Chiropractic. I would like to accept your
             counter offer of $140,000 as long as you are still willing
             to sell for that price? I got the approval from the bank
             this morning and therefore I am ready to start the buying
             process when you are ready.

After this quote, the trial court stated: “While this document could be construed to

constitute a contract standing alone, there are other key documents that must be

considered with it.” The trial court noted that in an earlier email sent by Dr. Short

on September 4, 2015, he made a conditional offer of $135,000 with three (3) key

terms: 1) Dr. Short’s receipt of office equipment, charts, and business goodwill; 2)

                                         -19-
a covenant not to compete within 25 miles for ten years imposed on Dr. Khani; and

3) Dr. Khani’s leasing Dr. Short the building in which the practice was located for

a specified price and term.

             Reviewing other emails, the trial court determined that Dr. Khani

never addressed terms other than purchase price following Dr. Short’s September 4

email and that Dr. Short’s November 3 email was not a final contract setting forth

all material terms:

             Dr. Khani countered with a higher purchase price but
             never addressed the other terms, which Dr. Short
             reiterated on September 16, 2015. The negotiations
             seemed to break down with an email from Dr. Short on
             September 22, 2015. After more posturing emails, Dr.
             Short sent the email of November 3, 2015, where he
             accepted Dr. Khani’s offer of $140,000.00. This email
             was not, however, intended by the parties to be the final
             contractual document. Dr. Short ended the November 3
             email with the phrase “I am ready to start the buying
             process.” What Dr. Short intended by his statement is
             made crystal clear in an email to Dr. Khani on November
             18, 2015, where, among other things, he notes that he has
             hired an attorney to draft a purchase contract. Dr. Short
             also stated that he has reviewed the proposed office lease
             Dr. Khani sent him and noted several material problems
             he had with some of the terms. On December 3, Dr.
             Short told Dr. Khani that he would not negotiate the
             terms of the contract for purchase of the office until the
             parties had agreed on the terms of the lease. No
             agreement on the lease was reached, and on December
             18, 2015, Dr. Short sent an email to Dr. Khani that halted
             the “buying process” based on the information regarding
             the tax liens he received from his bank.




                                        -20-
                    The above emails leave no doubt that there were
             several material terms that were not agreed upon as they
             were left to future negotiations that never occurred. See,
             Cinelli v. Ward, supra, 997 S.W.2d at 477-78. It is also
             evident that Dr. Short did not intend to enter into a
             binding contract until his attorney had drafted one
             suitable to the parties, and he conveyed this fact to Dr.
             Khani more than once.

             In his motion to alter, amend, or vacate, Dr. Khani argued that there

was a valid contract with offer, acceptance, and consideration and disputed the trial

court’s determination that not all material terms had been agreed upon to establish

an enforceable contract under Cinelli. He also asserted that “additional terms were

also outlined by a subsequent email from Dr. Short. See Dr. Short Depo. Exhibit

3.” From our review of this Exhibit 3, it appears to be the same September 2015

email which the trial court noted stated additional terms along with a conditional

offer to purchase the practice for $135,000.

             Dr. Khani also argued that the trial court’s “bright line” rule would

“eviscerate” oral and email contracts where certain details would be worked out

later. And he argued there were genuine issues of material fact as to “the import of

other terms and conditions, or other key documents to an agreement, and whether

they are material terms . . . .” He cited case law holding that if more than one

reasonable inference could be drawn from a document, a question should be

submitted to a jury. See Hunter v. Wehr Constructors, Inc., 875 S.W.2d 899, 901

(Ky. App. 1999).

                                        -21-
             Dr. Khani did not discuss any specifics as to what other inferences

about terms could be made or based on what documents. He relied upon the

September 2015 email containing non-price terms which, as the trial court pointed

out, there was no evidence he ever responded to—instead, the record only

establishes that the parties agreed to a price term in the November 3, 2015 email.

We agree with the trial court that Dr. Short was entitled to summary judgment on

the breach of contract claim. Because Dr. Khani failed to present affirmative

evidence that he and Dr. Short had agreed to all material terms, summary judgment

was appropriately granted.

                                 CONCLUSION

             For the foregoing reasons, we affirm the judgment of the Jefferson

Circuit Court.

             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEES:

Teddy B. Gordon                           Bradley Guthrie
Andrew E. Mize                            Harrodsburg, Kentucky
Peter Jannace
Louisville, Kentucky




                                        -22-